GIDEON, J.
This cause was argued at the October, 1915, term of this court, and a decision was thereafter rendered by a majority *247of the court, as it then existed, affirming the judgment of the lower court. Thereafter a petition for a rehearing was filed on behalf of the appellant and an order granting a rehearing was made in February of the present year. The cause was reargued during the May term of this year, and this opinion will be the opinion in the case in lieu of the majority opinion rendered at a former term.
The respondent entered a plea of guilty to the offense of attempted robbery in the district court of Salt Lake County on September 23, 1914, and thereupon sentence was pronounced against him that he be “confined in the state prison in and for the state of Utah for a period of nine months.” On that judgment the responded was committed and delivered to the warden of the state prison for confinement. After nine months had expired, to wit, on July 3, 1915, the respondent as petitioner made application to the district court of Salt Lake County for a writ of habeas corpus, and upon a hearing on that application the writ was granted and the prisoner ordered released. From that order the matter is brought to this court on appeal.
The appellant defends his right to retain the custody of the defendant under the provisions of chapter 100, Laws Utah 1913, commonly known as the indeterminate sentence law. The .first and second sections of that act, the only ones material here, are as follows:
“Section 1. Whenever any person is convicted of any felony or crime committed after the taking effect of this act punishable by imprisonment in the state prison, except treason or murder in any of the degrees thereof, the court in imposing sentence shall not fix a definite term of imprisonment but shall sentence every such person to the state prison, as the nature of the case may require, and every such sentence shall be without limit as to time, but imprisonment under such sentence shall not exceed the maximum term provided by law for the offense for which such person shall be convicted,” etc.
“Sec. 2. If, through mistake or otherwise,.any person shall be sentenced for a definite period of time for any offense other than treason or murder in any of the degrees thereof, such *248sentence shall not be void, but the prisoner shall be deemed to be sentenced nevertheless as provided and required by the vterms of "this act, and he shall be entitled to all the benefits and subject to the liabilities of this act in the same manner -and to the same extent as if sentence had been pronounced in the.terms and manner required thereby.”
The respondent attacks the constitutionality of that act on two grounds: (1) That the purpose of the act is not sufficiently set out in its caption, and because it repeals many sections and parts of sections without direct reference thereto but by implication only; (2) that it deprives the trial judge of judicial discretion to determine the length of sentence, within statutory limitations, that should be imposed, and places that judicial function in an executive board. These objections will be considered in the order named.
Article 6, section 23, of the Constitution of the State of Utah provides:
“Except general appropriation bills, and bills for the codification and general revision of laws, no bill shall be 1 passed containing more than one subject, which shall be clearly expressed in its title.”
The title of the act in question is: “An act to provide for the indeterminate sentence of persons convicted of crime.” That the act embraces but one general subject will, I think, be admitted by all; that is, the general subject of punishment to be inflicted upon persons convicted of the crimes mentioned in the act. It is not for that reason objectionable. It is contended that by implication the act repeals or is in conflict with numerous sections of the Penal Code, and that no mention of that is contained within its caption. Even if that were true it would not come within the ban of the Constitution limiting an act to “one subject.” The title of the act states as its object “to provide for the indeterminate sentence,” etc. The body of the act relates exclusively to the inflicting of punishment upon persons convicted of felonies other than murder and treason, and anything connected with the method or manner of punishment, it seems to me, would be included in and related to the general subject of providing for the indetermin*249ate sentence of persons convicted of crime. A majority of the states of the Union have like or similar provisions in their Constitutions, and there have been many decisions construing those different provisions. The general conclusion reached is clearly and ably stated by the Supreme Court of Iowa in Cook v. Marshall County, 119 Iowa, at page 397, 93 N. W. at page 377 (104 Am. St. Rep. 283) as follows:
“This, it has often been held, does not require a construction forbidding the inclusion in one act of all matters germane to the main proposition or purpose sought to be effected, even though they are not specifically mentioned in the title.’’
In City of South St. Paul v. Lamprecht Bros. Co., 88 Fed. at page 451 (31 C. C. A. 585) it is said:
“This provision of the Constitution ought not to receive a narrow or technical construction, which will embarrass legislation by making laws unnecessarily restrictive in their scope and operation; but, like all provisions of the organic law, it should be fairly and liberally interpreted and enforced, so that it will serve to prevent the abuses at which it was aimed, without placing unnecessary restraints upon legislative action. ’ ’
To the same effect are the following cases: Johnson v. Harrison, 47 Minn. 575, 50 N. W. 923, 28 Am. St. Rep. 382; State v. Brassfield, 81 Mo. 162, 51 Am. Rep. 234.
This act, being the latest expression of the lawmaking body on the subject embraced therein, must be accepted and enforced as enacted. Any prior laws in conflict with the provisions of the act are by implication repealed. The act itself is an affirmative statute, and any expressions or statements of what the law is which are clearly in conflict with existing or prior statutes must, of necessity, by implication, supersede or repeal the older or former acts of the same legislative power. As a principle of law that is well recognized and has been enforced by the courts so often that the citation of authorities would seem to be unnecessary. We are not, however, without a direct assertion of our own court in support of that position. State v. Third Dis. Court, 36 Utah, 90, 104 Pac. 750.
The second objection is that the act in question takes from *250the trial judges a right and duty vested in them and gives that right and power to an executive body in no way charged with oi given any judicial power or charged with any judicial duty. That the Legislature of this state has the 2 sole power to fix the punishment to be inflicted for a particular crime, with the limitation only that it be not cruel or excessive, will not be questioned. That it may fix any punishment, subject to the above limitation, and leave no discretion whatever in the courts as to the extent or degree of punishment is a well-recognized and universally accepted doctrine, and under a statute fixing a definite period the court has no more discretion as to the punishment than the police officer whose duty it is to carry the punishment into effect, unless it can be contended that the mere pronouncing of the mandate of the law by a court, in which it is given no discretion, can be designated as a judicial function or duty. The right of the court to inflict any punishment at all is given it by the Legislature, and without some act on the part of the lawmaking power no such power or duty would be vested therein; and for that reason I fail to see wherein the act in question deprives the court of any power or authority guaranteed to it by the Constitution of this state. -
Section 1, article 5, of the Constitution, provides as follows:
“The powers of the government of the state of Utah «ball be divided into three distinct departments, the legislative, the executive, and the judicial; and no person charged with the exercise of powers properly belonging to one of these departments, shall exercise any functions appertaining to either of the others, except in the cases herein expressly directed or permitted.”
Provisions the same as or similar to the foregoing are contained in practically all the Constitutions of the different states. Many of the states have enacted laws similar to the one in question, and the constitutional authority of the Legislatures to enact such laws has been considered and determined by numerous courts of appeal; and the legality, beneficence, and humane ends sought to be reached by laws of the nature here in question have so often and so ably been defended by *251the courts of the numerous states that no good could come from a repetition or restatement of those arguments in this opinion. State v. Dugan, 84 N. J. Law, 603, 89 Atl. 691; Miller v. State, 149 Ind. 607, 49 N. E. 894, 40 L. R. A. 109; People v. Adams, 176 N. Y. 362, 68 N. E. 636, 63 L. R. A. 406, 98 Am. St. Rep. 675; People ex rel. v. Illinois State Reformatory, 148 Ill. 413, 36 N. E. 76, 23 L. R. A. 139; In re Marlow, 75 N. J. Law, 403, 68 Atl. 171; State ex rel. Attorney General v. Peters, 43 Ohio St. 644, 4 N. E. 81; State v. Page, 60 Kan. 664, 57 Pac. 514; State v. Stephenson, 69 Kan. 405, 76 Pac. 905, 105 Am. St. Rep. 171; Wilson v. Commonwealth, 141 Ky. 347, 132 S. W. 557; State v. Perkins, 143 Iowa, 55, 120 N. W. 62, 21 L. R. A. (N. S.) 931, 20 Ann. Cas. 1217; State v. Duff, 144 Iowa, 142, 122 N. W. 829, 24 L. R. A. (N. S.) 627, 138 Am. St. Rep. 269.
Neither is the sentence to be imposed under this act left in doubt as to its duration. It is, in effect, a sentence for the maximum period fixed by law subject to the rights to have that sentence reduced or terminated at an earlier date under rules established by the board of pardons, a body created by the Constitution for that very purpose.
Finally it is contended by the respondent that should the act not be held unconstitutional for either of the foregoing reasons, yet the appellant was bound by the judgment of the court limiting petitioner’s sentence to nine months, and that if the state was not satisfied with the judgment as 3 pronounced by the trial court it should have taken some action to have a proper judgment entered as authorized in section 1 of the act in question. The Attorney General, who appears for the appellant in these proceedings, vigorously insists that contention is untenable, and that the court had no power or authority to announce in its decision the length or degree of punishment; that when it had been regularly determined in the lower court that the defendant was guilty of the particular offense, then the sentence as provided under the law takes the place of the discretion or opinion of the judge, and any act or attempted act on his part to determine that question in the face of the positive prohibition of the statute *252was entirely outside of his authority; that, in fact, under the provisions of the statute the power of the judge terminated when he pronounced sentence committing the prisoner to the custody of the worden of the state prison, and that that, in effect, is the only meaning that can be placed upon the language of the act.
The Attorney General further urged upon this court the fact, which is a matter of public record in the secretary of .state’s office, that a co-ordinate branch of the state government had placed the construction contended for by him upon the act and had enforced the same under that interpretation since its enactment; that the appellant in this case had acted under the direction of that construction placed upon the law by the executive department of the state. That view, or contention, is held by a majority of the justices considering this appeal.
It follows from the foregoing that the judgment of the lower court should be reversed with directions to dismiss the writ. Such is the order.
FRICK, C. J., and CORFMAN, J., concur., THURMAN, J., being disqualified did not sit in this case.